—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered May 8, 1991, convicting him of murder in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s oral motion which was to suppress a statement made by him to the police.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on the voluntariness of the statements made by the defendant to Police Officer Robert Murphy, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, is to file its report with all convenient speed.
During the trial, the People informed the defendant that on rebuttal, Police Officer Robert Murphy was going to testify as to a statement made by the defendant to him. Since defense counsel claimed that the statement was involuntarily made, the trial court was required to determine whether the statement was in fact involuntary (see, People v Maerling, 64 NY2d 134). Accordingly, we hold the appeal in abeyance and remit the matter (see, People v Washington, 51 NY2d 214, 219-220).
We do not reach the defendant’s remaining contentions at this time. Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.